DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/04/2021.  As directed by the amendment: claims 1, 4 and 9-13 have been amended, claims 5 and 15-20 have been cancelled and new claims 21-27 have been added. Thus, claims 1-4, 6-14 and 21-27 are presently pending in this application, and currently examined in the Office Action.

Claim Objections
Claim 25 is objected to because of the following informalities: line 2 states “restrict fluid communication between through the paranasal sinus…” (emphasis added), this is found to be grammatically incorrect; it is suggested the word “between” be deleted in order to overcome the issue. Appropriate correction is required.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13, 14 and 21-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karabey et al. (US PG Pub. 2011/0259343), hereinafter Karabey.
Regarding claims 1, 9 and 21, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a catheter (16) extending from a first proximal end to a first distal end, wherein the catheter (16) defines an inner lumen extending through the first distal end; an implant (10) comprising a second proximal end and a second distal end, wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the catheter (16), wherein the push body is adjacent to and configured to engage the second proximal end of the implant (10), illustrated in Figures 2E-2G ([0112], Lines 1-6 & [0113]); wherein the implant (10) comprises a plurality of resilient barbs/self-expanding radial structures resiliently coupled with the implant ([0133], Lines 15-20), and is configured to block fluid communication through a paranasal sinus passageway or a Eustachian tube ([0011], Lines 1-3; [0016], Lines 1-3; [0101], 
Regarding claim 6, Karabey discloses the implant delivery system of claim 1, wherein the push body comprises a guidewire that is flexible, illustrated in Figures 2F and 6 ([0183]).
Regarding claim 7, Karabey discloses the implant delivery system of claim 1, wherein the implant (10) comprises a compressible material configured to transition between a naturally expanded state, illustrated in Figures 2A and 2G and a constrained state, illustrated in Figures 2C and 2F ([0101], Lines 13-14; [0113], Lines 3-4 & [0114], Lines 8-13).
Regarding claim 8, Karabey discloses the implant delivery system of claim 1, wherein the implant is at least partially coated with a therapeutic agent ([0150], Lines 12-14).
Regarding claim 13, Karabey discloses the implant delivery system of claim 9, wherein the plurality of resilient barbs further comprises a linear array of barbs ([0133], Lines 16-20).
Regarding claim 14, Karabey discloses the implant delivery system of claim 1, wherein the implant is bioabsorbable ([0011], Lines 3-6).
Regarding claim 22, Karabey discloses the implant delivery system of claim 1, wherein the push body (18) is configured to be translated distally relative to the catheter (16) and engages 
Regarding claims 23 and 25, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a catheter (16) extending from a first proximal end to a first distal end, wherein the catheter (16) defines an inner lumen extending through the first distal end; an implant (10) comprising a second proximal end and a second distal end, wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the catheter (16), wherein the push body is adjacent to the second proximal end of the implant (10), illustrated in Figures 2E-2G ([0112], Lines 1-6 & [0113]); wherein the implant (10) comprises a plurality of resilient barbs ([0133], Lines 15-20), and is configured to restrict fluid communication through a paranasal sinus passageway or a Eustachian tube ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4 & [0117]).  It is to be noted that though it is not specifically disclosed that the catheter is sized and configured to fit within a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant, and therefore the delivery catheter, of Karabey is/are described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant delivery system of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the intended use/function of being sized/configured to fit within a paranasal sinus passageway/Eustachian tube; and it is further to be noted that any modification 
Regarding claim 24, Karabey discloses the implant delivery system of claim 23, wherein the implant (10) includes a first layer (14) and a second layer (14), wherein the first layer has a different absorption rate than the second layer, illustrated in Figure 2A ([0021], Last 4 Lines & [0107], Last 4 Lines).
Regarding claim 26, Karabey discloses an implant delivery system, illustrated in Figures 2E-2G, comprising a hollow shaft (16) extending from a proximal shaft end to a distal shaft end, wherein the hollow shaft (16) defines an inner lumen extending through the distal shaft end; an implant (10) comprising a proximal implant portion, a distal implant portion, wherein the implant (10) is slidably housed within the inner lumen in a compressed state such that the implant bears against an inner diameter of the inner lumen and the implant is retained within the inner lumen by friction, and a push body (18) slidably housed within the inner lumen of the hollow shaft (16), wherein the push body is adjacent to the implant (10), illustrated in Figures 2E-2G ([0112], Lines 1-6 & [0113]); wherein the implant (10) comprises a plurality of resilient barbs ([0011], Lines 1-3; [0016], Lines 1-3; [0101], Lines 1-4; [0117] & [0133], Lines 15-20).  It is to be noted that though it is not specifically disclosed that the catheter is sized and configured to fit within a paranasal sinus passageway/Eustachian tube, this parameter is considered intended use/functional language; the implant, and therefore the delivery catheter, of Karabey is/are described as being sized for insertion into a hollow anatomical structure and employed to occlude the hollow anatomical structure, and a paranasal sinus passageway/Eustachian tube fall within the scope of a hollow anatomical structure. Thus the implant delivery system of Karabey meets all the structural limitations set forth in the claim, and would be capable of meeting the 
Regarding claim 27, Karabey discloses the implant delivery system of claim 26, wherein the hollow shaft (16) is configured to translate proximally relative to the implant (10) while the push body (18) remains stationary and engages the proximal implant portion until the distal shaft end of the hollow shaft proximally passes the implant ([0114], Lines 5-8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karabey as applied to claim 1 above, and in view of Starksen (US PG Pub. 2009/0209950).
Regarding claim 2, Karabey discloses the implant delivery system of claim 1, but do not specifically disclose the catheter further comprising a position sensor.
	However, Starksen teaches an implant delivery system, in the same field of endeavor, wherein a catheter comprises a plurality of position sensors, in order to detect a target delivery site and/or the relative positon of the catheter ([0004], Lines 1-6 & [0102], Lines 1-4).
	In view of the teachings of Starksen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter, of the implant delivery system of Karabey, to include a position sensor adjacent the first distal end, in order to detect a target delivery site and/or the relative positon of the catheter, thereby aiding in delivery of the implant.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey as applied to claim 1 above, and in view of Shelso et al. (US Patent No. 9,539,131), hereinafter Shelso.
Regarding claims 3 and 4, Karabey discloses the implant delivery system of claim 1, and comprises a dilator/balloon which is configured to transition between an inflated and deflated state ([0134]); but does not specifically disclose that the catheter comprises the dilator/balloon and/or that the catheter defines an inflation lumen in fluid communication with the dilator/balloon.
	However, Shelso teaches an implant delivery system, in the same field of endeavor, which includes a catheter (40) comprising a dilator (28) configured to transition between an inflated state, illustrated in Figure 3, and deflated state, illustrated in Figures 1 and 4; and wherein the catheter (40) further defines an inflation lumen in fluid communication with the dilator (28), illustrated in Figures 1, 3 and 4 (Shelso: Column 3, Lines 64-66).
	In view of the teachings of Shelso, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the dilator/balloon, of the implant delivery system of Karabey, to be on the catheter such that the catheter defines an inflation lumen in fluid communication with the dilator/balloon, as taught by Shelso, in order to aid in the delivery/balloon expansion of the implant device.



Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karabey as applied to claim 9 above, and in view of Sherry (US Patent No. 8,444,688).
Regarding claims 10 and 12, Karabey discloses the implant delivery system of claim 9, but does not specifically disclose the plurality of resilient barbs being oriented in at least two directions and/or comprising an annular array of barbs.
However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant which comprises a plurality of resilient barbs, wherein the plurality of barbs (304/502) are oriented in at least two directions, illustrated in Figures 3, 5 and 7, and/or comprise an annular array of barbs (502), illustrated in Figure 5; Sherry further discloses that many different orientations and configurations can be considered for the plurality of barbs in order to resist migration of the implant (Column 5, Lines 30-36). 
In view of the teachings of Sherry, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate orientations for the plurality of resilient barbs, of the implant of Karabey, including oriented in at least two directions and/or comprise an annular array, in order to resist migration of the implant/stent, as taught by Sherry; and it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04).
Regarding claim 11, Karabey discloses the implant delivery system of claim 9, but does not specifically disclose the plurality of resilient barbs configured to yield under sufficient force.
	However, Sherry teaches an implant delivery system, in the same field of endeavor, comprising an implant (101) which comprises a plurality of resilient barbs (104), illustrated in Figure 1, wherein the plurality of barbs (104) are configured to yield under sufficient force, such that they can be compressed for delivery (Column 4, Lines 14-21 & 45-50).
In view of the teachings of Sherry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the plurality of resilient barbs, of the implant of Karabey, to be configured to yield under sufficient force, in order to be compressed for delivery through the catheter, as taught by Sherry.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claim 1 to recite the implant is configured to restrict fluid communication through a paranasal sinus passageway or a Eustachian tube and that the push body is configured to engage the second proximal end of the implant.  In response to Applicant’s amendment, Examiner now cites the prior art of Karabey; rejecting independent claim 1, and those claims that depend from it, as being unpatentable over Karabey.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774